Order entered December 17, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00640-CR

                         CLAUDIA LASHA JOHNSON, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F14-75910-J

                                         ORDER
       We construe Riann C. Moore’s December 15, 2015 letter as a motion to substitute

counsel and extend the time to file appellant’s brief. So construed, the motion is GRANTED.

The time to file appellant’s brief is EXTENDED to January 20, 2016.

       Riann C. Moore is substituted for Kathleen Walsh as appellant’s counsel of record. We

DIRECT the Clerk to send all correspondence to Riann C. Moore, Assistant Public Defender,

133 N. Riverfront Blvd., 9th Floor, LB 2, Dallas, Texas 75207-4313; telephone: (214) 653-3550;

facsimile: (214) 653-3539.

                                                    /s/   ADA BROWN
                                                          JUSTICE